Citation Nr: 1518548	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  04-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an initial disability rating greater than 40 percent, beginning on February 16, 1995, for service-connected intervertebral disc syndrome, L5-S1, status post laminectomy. 

2. Entitlement to an initial disability rating greater than 10 percent, beginning July 21, 2004, for peripheral neuropathy of the left lower extremity.
 
3. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	David Anaise, MD, JD



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service from July 1961 to June 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that granted service connection for intervertebral disc syndrome, L5-S1, status post laminectomy, effective from February 16, 1995, and assigned an initial 40 percent disability rating from that date at the direction of a March 2004 United States Court of Appeals for Veterans Claims (Court) Order vacating a prior September 2002 Board decision and approving a Joint Motion for Remand.  This matter also arises from a March 2005 rating decision, that, in pertinent part, awarded a separate 10 percent disability rating for peripheral neuropathy of the left lower extremity, effective as of July 21, 2004.

 In June 2007, the Veteran testified before the Board at a hearing at the RO.  The Veteran was notified that the Veterans Law Judge who presided over his claim had left the Board, and in August 2013, the Veteran requested a new hearing before a Veterans Law Judge of the Board.  As such, in April 2014, the Board remanded the case so that the Veteran could be afforded the requested hearing. However, in October 2014 the Veteran, through his attorney, withdrew his request for a Board hearing.  

The case was most recently remanded by the Board in February 2015 for a current VA examination and for the Veteran to clarify whether there were any outstanding records that needed to be obtained.  In March 2015 the Veteran confirmed that he had not additional records to submit and requested that his case be decided based on the evidence of record as he did not want to attend a VA examination.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.  The most recent Form 21-22, Appointment of Claimant's Representative, dated in October 2014 is part of VBMS.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. From February 16, 1995 to July 20, 2004, the Veteran's intervertebral disc syndrome has been manifested by pronounced intervertebral disc syndrome.    

2. Beginning July 21, 2004, the Veteran's intervertebral disc syndrome has been manifested by loss of range of motion; neither ankylosis, nor incapacitating episodes due to intervertebral disc syndrome was demonstrated.

3. Beginning July 21, 2004, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by no more than moderate incomplete paralysis, neuritis or neuralgia of the sciatic nerve.

4. Beginning July 21, 2004, the right lower extremity radiculopathy associated with the service-connected intervertebral disc syndrome, L5-S1, has resulted in no more than moderate incomplete paralysis, neuritis or neuralgia of the sciatic nerve.


CONCLUSIONS OF LAW

1. From February 16, 1995 to July 20, 2004, the criteria for an initial rating of 60 percent for intervertebral disc syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.124a, Diagnostic Code 5293 (prior to September 23, 2002).  

2. Beginning July 21, 2004, the criteria for an initial rating higher than 40 percent for intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.71a, Diagnostic Code 5243 (2014).

3. Beginning July 21, 2004 the criteria for an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159  4.7, 4.124a, Diagnostic Code 8520 (2014).

4. Beginning July 21, 2004 the criteria for a separate 20 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159  4.7, 4.124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In November 2009 a notice letter was sent to the Veteran regarding the information necessary to substantiate his claims for increased ratings.  This appeal arises from disagreement with the initial evaluation following the grant of service connection for intervertebral disc syndrome and peripheral neuropathy of the left lower extremity.  The Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's lay statements, treatment records, and VA examinations dated in February 2005, November 2008, and March 2010 are in the file.  In March 2015 the Veteran and his attorney stated that the has no additional evidence to submit and has not undergone treatment at a VA facility

The Board remanded the issues in February 2015 for a VA examination to determine the current level of severity of the intervertebral disc syndrome and peripheral neuropathy.  In March 2015 the Veteran declined to attend a VA examination and requested that his appeal be decided on the evidence of record.  Thus, the Board finds that VA fulfilled its duty to assist in its attempt to afford the Veteran a VA examination, and, in the absence of a showing of good cause as to why he cannot appear for a VA examination, the claim should be adjudicated based on the available evidence of record.  38 C.F.R. § 3.655; Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (which stipulates that the duty to assist is not always a "one-way street" and that a veteran may not "passively wait" for assistance).   

During the June 2007 Board hearing, the presiding Veterans Law Judge discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claims.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Rating Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans Claims has held that a higher rating can be based on "greater limitation of motion due to pain on use."  See DeLuca 8 Vet. App. at 206.  
Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.

The analyses focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  Additional lay and medical evidence in the record is cumulative of the evidence being presented.  

Intervertebral Disc Syndrome, L5-S1

The Veteran's intervertebral disc syndrome is rated under Diagnostic Codes 5292-5243 from February 16, 1995.  The criteria for rating back disabilities were amended twice during the claim period, effective September 23, 2002, and September 26, 2003.

VA's General Counsel has held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective date of the change in the regulation, the Board can apply only the original version of the regulation. VAOPGCPREC 3-2000 (April 10, 2000).

A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Prior to September 23, 2002, intervertebral disc syndrome was rated as follows: a 20 percent rating was warranted for moderate symptoms with recurring attacks; a 40 percent rating was warranted for severe symptoms, recurring attacks with intermittent relief; and a 60 percent rating was warranted for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, intervertebral disc syndrome was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a , Diagnostic Code 5293 (effective September 23, 2002).  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome  that are present constantly, or nearly so. Diagnostic Code 5293, Note (1).  Note (2) to DC 5293 provides that when evaluating on the basis of chronic manifestations; evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

The criteria for rating intervertebral disc syndrome were again revised effective September 26, 2003.  This change required it be evaluated under a new General Formula for Rating Diseases and Injuries of the Spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a , DC 5243 (effective September 26, 2003) (new intervertebral disc syndrome criteria).

Under both the interim and new criteria for rating intervertebral disc syndrome the following ratings apply: a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5243, 5293.

For purposes of evaluations under both the interim and new criteria, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Under the old version for rating spinal disabilities, a 20 percent rating was warranted for moderate limitation of lumbar spine motion, and a 40 percent rating was warranted for severe limitation of lumbar spine motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to September 2003).

Under the new general criteria (since September 26, 2003) for rating spine disabilities, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply:  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (effective September 26, 2003).  Note (1) provides that objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  Note (5) defines unfavorable ankylosis as a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in the neutral position (zero degrees) always represents favorable ankylosis.

Evidence

On VA spine examination in March 1995, the Veteran complained of lower lumbar pain radiating to the right or left lower extremity.  He also complained of numbness and weakness of the right thigh and occasionally of the left thigh.  Sensory examination shows normal pinprick, pain, temperature and touch sensation of the lower extremities.  Motor examination shows 5/5 in the lower extremities.  Deep tendon reflexes at the knee and ankle were 4+ bilaterally.  Physical examination shows that there was scar in the lumbosacral area of the laminectomy.  There was paravertebral muscle spasms at the L3, L4 and L5 area on the right.  Forward flexion was 65 degrees, extension was 25 degrees, lateral flexion was 25 degrees with pain, and rotation to the right and left was 15-20 degrees with pain on motion.  

On VA muscle examination in March 1995, strength was 5/5 in the lower extremities of the thigh, leg, and left and right foot muscles.  There was no objective evidence of pain in the lower extremities.  

Private medical records in October 1991 show painful intermittent sciatica on the right and left.  The Veteran's private chiropractor in a letter in March 2002 stated that the Veteran's main symptomatic picture has been lower back, left thigh, and hip pain.  Neurologic studies have shown neuropathic changes involving the peroneal and tibial nerves bilaterally and lumbar radiculopathy with nerve root compression at L4, 5, S1, predominant on the left side.  

A VA MRI in April 1995 provides an impression of status post L5 hemilaminectomy with early biforaminal encroachment at L5-S1.  

On VA examination in August 2001, flexion was 20 degrees with pain, extension was 15 degrees with pain, lateral flexion to the right and left was 15 to 20 degrees with pain, rotation to the right and left produced pain at 20 degrees.  The Veteran had a scar on the L5 area and painful motion, spasm, weakness, tenderness of the lumbar spine.  There was paravertebral muscle spasm of the L3-4-5 area.  The neurological and sensory examination was normal.  The examiner found that the Veteran had radiating pain to the left thigh and leg with sciatica.  

On VA examination for the peripheral nerves in February 2005, forward flexion of the thoracolumbar spine was 60 degrees with pain, backward extension was 15 degrees with pain.  Lateral flexion produced pain at 20 degrees, and rotation to the right and left produced pain at 15 degrees.  There was no ankylosis.  The Veteran reported some feeling of bladder movement.  In an addendum in May 2005 the examiner commented that flexion was reduced to 55 degrees and extension to 10 degrees as a result of pain.  

In June 2007, the Veteran testified that he has missed work because of his service-connected disabilities.  He also stated that he became easily fatigued and used a cane.  

On VA examination of the spine in November 2008, the examiner noted that there was no bowel or bladder impairment.  Flexion of the thoracolumbar spine was 20 degrees, extension was 15 degrees, left lateral flexion was 10 degrees, left lateral rotation was 15 degrees, right lateral flexion was 8 degrees, and right lateral rotation was 13 degrees.  There was pain on range of motion.  The accompanying x-ray of the lumbar spine shows no evidence for acute fracture or subluxation.  

On VA spine examination in March 2010, the Veteran complained of radiating lumbar pain on both sides.  The examiner noted that there were no incapacitating episodes in the last 12 months.  Flexion was 30 degrees with pain, extension was 15 degrees with pain, left lateral flexion was 20 degrees with pain, and right lateral flexion was 22 degrees with pain.  Rotation to the right was 15 degrees with pain and rotation to the left was 20 degrees with pain.  

From February 16, 1995 to July 20, 2004

Service connection for intervertebral disc syndrome was granted effective February 16, 1995 and assigned an initial 40 percent rating, which is the highest rating available under Diagnostic Code 5292 for limitation of motion of the lumbar spine under the criteria effective prior to September 2003.  Forty percent also is the highest rating available under Diagnostic Code 5295 for lumbosacral strain.  A separate rating under the former Diagnostic Code 5295 would not be appropriate because it would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14 because both former Diagnostic Codes 5292 and 5295 contemplate limitation of motion.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  As will be addressed further below, the evidence does not show ankylosis and the former Diagnostic Codes 5286 and 5289 are not applicable.  With the exception of Diagnostic Code 5293, in the instant case there are no other applicable diagnostic codes effective prior to September 2003.  

The maximum rating available under the former Diagnostic Code 5293 for intervertebral disc syndrome is 60 percent.  Both Diagnostic Code 5293 and Diagnostic Code 5292 take into account limitation of motion and to assign separate ratings under Diagnostic Codes 5292 and 5293 also would violate the rule against pyramiding.  However, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled).  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5292 pertains to limitation of motion of the lumbar spine.  As the Veteran is service-connected for intervertebral disc syndrome, L5-S1, Diagnostic Code 5293 is the more applicable code and the Veteran should not be rated under Diagnostic Code 5292 but under Diagnostic Code 5293.  As will be further addressed the evidence more nearly approximates the criteria for an initial rating of 60 percent under Diagnostic Code 5293.  However, as the Veteran has been granted a separate rating for peripheral neuropathy of the left lower extremity effective July 21, 2004, to assign a 60 percent rating under Diagnostic Code 5293 would be violate the rule against pyramiding as the 60 percent rating under Diagnostic Code 5293 contemplates neurological impairment.  Thus a staged rating is appropriate from February 16, 1995 to July 20, 2004 in order to rate the Veteran's low back disability under Diagnostic Code 5293.  

From February 16, 1995 to July 2004 the evidence more nearly approximates the criteria for a 60 percent rating under Diagnostic Code 5293 as persistent symptoms compatible with sciatic neuropathy with pain and muscle spasm with little intermittent relief were shown.  By way of history in October 1991 painful intermittent sciatica was noted.  On VA examination in March 1995 the Veteran consistently complained of lower lumbar pain radiating to the lower extremities along with numbness and weakness.  His March 1995 VA examination and August 2001 VA examination show muscle spasms.  On VA examination in August 2001 the examiner found that the Veteran had radiating pain with sciatica.   

Consideration also is necessary of the interim criteria under Diagnostic Code 5293 effective September 23, 2002 to September 26, 2003, which in Note (2) provides that when evaluating on the basis of chronic manifestations; orthopedic and neurologic disabilities should evaluated separately under the most appropriate diagnostic codes.  Under this criteria the Veteran would keep his initial assigned rating of 40 percent for severe limitation of motion of the lumbar spine under Diagnostic Code 5292.  He would be assigned separate neurological ratings for his lower extremities that would more nearly approximate the criteria for a 20 percent rating for moderate incomplete paralysis under Diagnostic Code 8520 for each lower extremity as he complained of radiating low back pain and numbness and weakness, and had one instance of 4+ deep tendon reflexes in the knees and ankles in March 1995, but other findings show normal pinprick and 5/5 muscle strength in the lower extremities.  Comparing a 60 percent rating for intervertebral disc syndrome with the combined total rating of 40 percent for limitation of motion and the two 20 percent ratings for neurological impairment, plus the bilateral factor would not result in more than a 60 percent rating.  

As for the criteria effective September 2003, 40 percent evaluation is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the General Rating Formula, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  In the instant case, the criteria for an evaluation greater than 40 percent, are not met or more nearly approximated.  Neither the clinical nor the lay evidence shows that the Veteran's low back disability is manifested by ankylosis (i.e., in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension).  Indeed, as discussed above, the Veteran has consistently demonstrated an active, albeit limited, range of motion of the spine.  A rating higher than 40 percent under Diagnostic Code 5243 and the interim Diagnostic Code 5293 (effective from September 2002 to September 2003) also is not warranted as incapacitating episodes requiring bedrest prescribed by a physician and treatment by a physician were not shown.  Bowel and bladder impairment was not demonstrated and the Veteran's neurological abnormalities are being separately evaluated further below.  

The Veteran had a scar associated with his service-connected low back disability that appeared to be asymptomatic.  There is no medical or lay evidence to indicate otherwise and there is no basis for a separate rating for the scarring.  See 38 C.F.R. § 4.118 (prior to and since January 20, 2012).

From July 21, 2004 

As discussed above, the Veteran currently is rated at 40 percent, which is the maximum rating assignable for limitation of motion of the thoracolumbar spine under the current General Rating Formula for Disease and Injuries of the Spine, to include the functional equivalent of limitation of motion even when considering all DeLuca factors.  See Johnston, supra.

The criteria for an evaluation greater than 40 percent, are not met or more nearly approximated at any time during this period.  Neither the medical nor lay evidence indicates that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The evidence shows that the Veteran had decreased range of motion and reports of pain, but no report of ankylosis.  See, e.g., February 2005 VA examination.  The VA examination reports dated in November 2008 and March 2010 show that the Veteran retained motion on every plane.  A rating higher than 40 percent based on ankylosis is therefore not warranted.  

In addition, the Veteran does not contend, and the evidence does not reflect, that he has suffered from incapacitating episodes due to intervertebral disc syndrome as defined by regulation and increased evaluations are not warranted under Diagnostic Code 5243.  On the March 2010 VA examination the examiner noted that there were no incapacitating episodes in the last 12 months

Under the current General Formula for Rating Diseases and Injuries of the Spine, neurological abnormalities, to include bowel or bladder impairment, are separately evaluated.  In the instant case the evidence does not show bowel and bladder impairment.  On VA examination in February 2005 the Veteran reported some feeling of bladder movement and on VA examination of the spine in November 2008 the examiner determined that there was no bowel or bladder impairment.  Separate ratings for the Veteran's neurological abnormalities are addressed further below.  

For these reasons explained above, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 an initial rating of 60 percent is warranted from February 16, 1995 to July 20, 2014 for intervertebral disc syndrome.  Beginning from July 20, 2014 the preponderance of the evidence is against an initial rating higher than 40 percent for intervertebral disc syndrome.   38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Neurological Impairment of the Lower Extremities 

In the March 2005 rating decision the Veteran was granted service connection for peripheral neuropathy of the left lower extremity.  He was rated by analogy under Diagnostic Code 8520 and assigned a 10 percent rating from July 21, 2004.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; and an 80 percent evaluation requires complete paralysis of the sciatic nerve.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520. 

It is noted that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement, when bilateral combine with application of the bilateral factor.  38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

As presented above, the Veteran in the March 2005 rating decision was granted service connection for peripheral neuropathy of the left lower extremity and assigned a 10 rating effective July 21, 2004.  The rating was assigned by analogy under Diagnostic Code 8520 for sciatic neuropathy as the Veteran's disability was not specifically listed in the rating schedule.  Diagnostic Code 8520 was chosen as analogous to the Veteran's disability because the symptoms were closely related to the impairment caused by the sciatic nerve.  See 38 C.F.R. § 4.20.

The evidence shows that the Veteran's neurological disability affects multiple nerves and the Board in the February 2015 remand requested that the Veteran undergo a VA examination in order for the examiner to identify the specific nerves involved and the degree of disability that they caused.  Regrettably, as discussed earlier the Veteran declined to appear for a VA examination.  Thus the Veteran's neurological disability will continue to be rated under Diagnostic Code 8520 for the following two reasons.  First, Diagnostic Code 8520 continues to be most analogous because the Veteran's functions and anatomical localization and symptoms are closely related to the impairment caused by the sciatic nerve.  See 38 C.F.R. § 4.20.
Second, based on the evidence of record it is not possible to distinguish the symptoms caused by the service-connected peripheral neuropathy rated as sciatic neuropathy, and the symptoms caused by other nerves.  Thus, all the Veteran's neurological symptoms will be rated under Diagnostic Code 8520.  See Mittleider v. Brown, 11Vet. App. 181 (1998) (which stipulates that the Board is precluded from differentiating between symptomatology attributed to a service-connected disability and another service-connected disability in the absence of medical evidence which does so).  


Evidence

On VA examination for the peripheral nerves in February 2005, the examiner in providing the medical history noted that there was numbness and weakness in the left leg.  In presenting the medical history the examiner noted that the Veteran had paresthesia, dysesthesia, and sensory abnormalities in the left thigh.  There was parasthesia and numbness at all times.  Physical examination shows that there was sensory deprivation of the L4, L5, and S1 dermatomes and loss of sensation.  Muscle strength was 4/5 on the left foot.  There was neuralgia, and no muscle wasting or atrophy but there was loss of hair on the anterior aspect of the left leg.  Active and passive range of motion in both knees was normal with no pain or additional limitations causing functional impairment.  The examiner opined that the peripheral neuropathy was due to the service-connected intervertebral disc syndrome.  

In a statement in November 2007, the Veteran asserted that he had decreased mobility, stiffness, constant burning sensation from his buttocks to his left knee and experienced numbness, fatigue, and weakness in both legs.  

A private EMG in April 2008 shows left L5, S1 radiculopathy and a polyneuropathy.  Specific findings were as follows: mildly delayed left median distal motor latency; no response of right peroneal motor latency; delayed bilateral sural sensory latencies; delayed latencies for left peroneal and bilateral tibial motor nerves; slowed distal motor nerve conduction velocity (NCV) for left peroneal and bilateral tibial nerves; delayed F wave latencies for tibial, median, and left peroneal nerves; and denervation of the left extensor digitorum brevis (EDB) and tibialis muscles.  

On VA peripheral nerve examination in November 2008, in presenting the medical history the examiner noted that both sides were affected.  Symptoms included paresthesias, dysesthesias, and pain.  Motor examination shows the sural nerve on the left side was affected and there was a decrease in dorsiflexion against resistance and weakness of toe extension.  The sensory function report shows that the superficial peroneal and sural nerves of the left lower extremity were affected and there was a decrease in vibration, light touch, and position sense.  The reflex exam shows that bilateral knee and bilateral ankle reflexes were 2+ and Babinski reflex in both extremities was normal.  There were no tremors, tics, or other abnormal movements.  Gait and balance were normal.  The examiner commented that there was decreased light touch and pain in the left lateral thigh that pertained to the lateral femoral cutaneous nerve.  As for nerve root compression at L4, 5, and S1 the examiner opined that paralysis was absent and neuritis and neuralgia were present.  Similarly for numbness and tingling in the left lateral thigh manifested by meralgia paresthetica the examiner determined that that paralysis was absent and neuritis and neuralgia were present.  The examiner concluded that there was EMG evidence of increasing impairment of the sural nerve but the clinical findings were the same.  There was also evidence of a nerve entrapment in the lateral thigh due to the inservice trauma.  

On VA examination of the spine in November 2008, sensory exam of the lower extremities showed that on the left side vibration was absent, pinprick and light touch were impaired, and position sense was absent.   Muscle exam showed that there was no spasm or atrophy. All these findings were normal on the right side.  The examiner commented that the affected areas affected on the left side included the dorsum of the left foot extending to the ankle.  There was normal sensation in the heel.  Reflex exam shows that bilateral knee jerk and ankle jerk were normal and Babinski on both sides was normal.  

On the peripheral nerves examination in March 2010, the examiner stated that the Veteran had paresthesias and numbness in both legs.  The nerves involved were the L5-S1 nerve.  Physical examination shows neuritis and neuralgia.  There was no muscle wasting.  The Veteran had diminished pain, temperature, and touch on the L4 extremities.  Motor strength was 5/5 in both extremities.  Deep tendon reflexes were 3+ on both sides.  The diagnoses were sciatica, intervertebral disk syndrome, L5-S1.  EMG studies confirmed that the Veteran had L5-S1 neuropathy.

In a statement in October 2011, the Veteran stated that he had the same symptoms in his right lower leg and foot as he did in his left lower leg and foot.  He further indicated he has fallen, relies on a cane, and takes pain medications.  

A private MRI in November 2012 shows there were moderate facet degenerative changes bilaterally with a tiny associated synovial cyst on the left side at L4-5 causing slight compression and anterior displacement of the left L5 nerve root.  There was severe foraminal stenosis on the right and moderate foraminal stenosis on the left due to peripheral disc bulges.  

A private EMG in February 2013 shows that right sural sensory nerve studies were normal while left sural sensory studies showed a mildly reduced amplitude.  Right tibial studies were normal while left tibial motor studies shows mildly reduced amplitude.  Right peroneal motor studies to the extensor digitorum brevis (EDB) showed no response while left peroneal motor studies were normal.  Mild chronic denervation was seen in the right L3-L5 myotomes and the left L3-S1 myotomes.  The examiner concluded that there was mild chronic denervative changes in the right L3-5 and left L3-S1 myotomes consistent with chronic bilateral multilevel lumbosacral radiculopathies.  The examiner found no evidence of active lumbosacral radiculopathy.  The examiner opined that there was mild sensory and motor axonal polyneuropathy involving the lower extremities.  

Analysis

Given the above findings, and resolving all doubt in the Veteran's favor, the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity are met during the entire appeal period for the following reasons.  First, the Veteran consistently has complained of numbness, weakness, paresthesia, dysesthesia and other sensory abnormalities in the left lower extremity.  Second, examinations show loss of sensation, impaired or lost vibration, light touch, and position sense.  Third, EMG studies in April 2008 and February 2013 of the left lower extremity show delayed or absent motor nerve latencies or reduced amplitude.  The April 2008 EMG shows denervation of EDB and tibialis muscles.  

As for the right extremity, as discussed earlier, the current criteria for rating the spine provides that neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Consideration is given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment of the right lower extremity.  As explained above, since the Veteran declined to report for a VA examination and it is not possible to distinguish symptoms arising from his multiple impaired nerves, his neurological disability in the right lower extremity is being rated by analogy under Diagnostic Code 8520 as his functions and anatomical localization and symptoms are closely related to the impairment caused by the sciatic nerve.  See 38 C.F.R. § 4.20.

As will be further explained, a separate 20 percent rating for radiculopathy of the right lower extremity is warranted effective July 21, 2004.  A rating prior to that date would violate the rule against pyramiding in light of the 60 percent rating for intervertebral disc syndrome granted herein from February 16, 1995 to July 20, 2004 under the former Diagnostic Code 5293, which contemplates neurological impairment.  

The evidence more nearly approximates the criteria for a separate 20 percent rating for radiculopathy of the right lower extremity for the following reasons.  The Veteran has a history of lower lumbar pain radiating to the right lower extremity.  See March 1995 VA examination.  Second, VA examinations in November 2008 and March 2010 show that the Veteran had paresthesias, numbness, dysesthesias, pain, and other sensory abnormalities.  Neuritis and neuralgia were documented.  Third, in October 2011 the Veteran stated that the symptoms in his right lower extremity were the same as the symptoms of his left lower extremity.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  

Although the Veteran in October 2011 complained of falling and there was some reflex abnormality as shown by a 3+ deep tendon reflex on VA examination in March 2010, the evidence does not more nearly approximate the criteria for a 40 percent rating or higher for neither the left lower extremity nor the right lower extremity.  First, on VA examination in February 2005 muscle strength in the left foot was 4/5 and there was no muscle wasting or atrophy in the left leg.  Range of motion in both knees was normal.  Second, on VA neurological examination in November 2008, Babinski, knee and ankle reflexes in the both lower extremities were normal.  On VA spine examination in November 2008 muscle exam shows there was no spasm or atrophy.  Reflex exam also shows that bilateral knee and bilateral ankle jerk were normal.  Third, on VA examination in March 2010 there was no muscle atrophy and muscle strength in both extremities was 5/5.  Lastly based on private EMG studies conducted in February 2013, a private examiner concluded that there was mild chronic denervation with inactive chronic lumbosacral radiculopathy and mild sensory and motor axonal polyneuropathy in both lower extremities.  

For these reasons, after resolving the benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board finds that a rating of 20 percent for the service-connected peripheral neuropathy of the left lower extremity and a separate rating of 20 percent for radiculopathy of the right lower extremity is warranted.  

Final Matters

The Board has also considered the Veteran's statements that describe his lower back symptomatology and neurological impairment of the lower extremities.  The Veteran is certainly competent to describe his observations and the Board finds that his statements are credible.  To the extent that the Veteran may believe that he is entitled to higher initial ratings for his disabilities, the Board finds the objective medical findings by skilled professionals are more persuasive which, as indicated above, do not support an initial rating higher than 60 percent for intervertebral disc syndrome from February 16, 1995 to July 20, 2004; an initial rating higher than 40 percent for intervertebral disc syndrome beginning July 21, 2004; nor do they support initial ratings higher than 20 percent for neurological impairment of the right lower extremity and left lower extremity.  

Extraschedular Consideration

The Board does have the authority to decide whether the claim should be referred to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his service-connected lumbar spine disability and neurological impairment of the lower extremities.  The Board finds that the Veteran's service-connected low back disability and neurological disabilities are manifested by pain, limitation of motion, radiculopathy, incomplete paralysis, neuralgia and neuritis.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.   Referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1)


ORDER

From February 16, 1995 to July 20, 2004, entitlement to an initial 60 percent rating for intervertebral disc syndrome, L5-S1, status post laminectomy, are granted, subject to the law and regulations governing the payment of monetary benefits.

From July 21, 2004, entitlement to an initial rating higher than 40 percent for intervertebral disc syndrome, L5-S1, status post laminectomy, is denied. 

Beginning July 21, 2004 entitlement to an initial 20 percent disability rating for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.

Beginning July 21, 2004 entitlement to an initial 20 percent rating for right lower extremity radiculopathy is granted, subject to the law and regulations governing the payment of monetary benefits.

REMAND

In the Board remand in February 2015, the issue of TDIU was raised pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  On VA examination of the spine in November 2008, the examiner noted that the Veteran worked as a transportation analyst.  In an August 2011 letter to Congress, the Veteran stated that he retired in 2010 from the New York State Department of Transportation, which was 25 miles from his house, because instructions for his pain medication warned of operating motor vehicles.  He stated he decided to retire early because he did not want to cause an accident.  


In light of the Board's decision herein the Veteran appears to meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  In the February 2015 remand, the Board instructed that if TDIU was not granted than a Supplemental Statement of the Case be provided to the Veteran.  The AOJ did not comply with the Board's directive.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App 268 (1998).  

Lastly, the Veteran has not been provided with notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) regarding his TDIU issue.  On remand such notice is to be provided. 


Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action to send the Veteran a VCAA notice letter pertaining to a claim for TDIU and allow for a reasonable period for response.  The AOJ should request that the Veteran provide sufficient information and authorization, to enable it to obtain any additional evidence pertinent to the claim.  

The AOJ should assist the Veteran in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.

If any records sought are not obtained, the AOJ should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2. After completing all indicated development, the AOJ must readjudicate the issue of TDIU.  If TDIU remains denied, the Veteran and his representative must be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


